199 F. Supp. 2d 1377 (2002)
In re TELECOMMUNICATION PROVIDERS' FIBER OPTIC CABLE INSTALLATION LITIGATION
MDL No. 1452.
Judicial Panel on Multidistrict Litigation.
April 16, 2002.
As Corrected April 29, 2002.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, MOREY L. SEAR, BRUCE M. SELYA,[*] JULIA SMITH GIBBONS, D. LOWELL JENSEN and J. FREDERICK MOTZ, Judges of the Panel.


*1378 ORDER DENYING TRANSFER
This litigation currently consists of the 31 actions listed on the attached Schedule A and pending in twenty federal districts as follows: three actions in the District of Kansas; two actions each in the Eastern District of California, the District of Colorado, the Southern District of Indiana, the Western District of Louisiana, the Western District of Missouri, the District of Nebraska, the Northern District of Oklahoma, the District of Oregon, and the District of South Carolina; and one action each in the Northern District of Alabama, the Central District of California, the Southern District of Georgia, the District of Idaho, the Northern District of Illinois, the Southern District of Illinois, the Northern District of Indiana, the Southern District of Mississippi, the District of North Dakota, and the Eastern District of Texas. Before the Panel is a motion, pursuant to 28 U.S.C. § 1407, brought by plaintiffs in fourteen actions seeking coordinated or consolidated pretrial proceedings of the actions in this litigation in the Northern District of Illinois or the Southern District of Indiana.[1] Plaintiffs in two related actions in the Middle District of North Carolina join the motion. In addition, plaintiffs in state court litigation in Tennessee who have intervened in the Northern District of Illinois action also favor transfer. Opposed to transfer are all defendants and plaintiffs in another fourteen actions subject to the motion. Should the Panel order transfer, all but three of these parties would support the District of Oregon as transferee district. Plaintiffs in related state court litigation in Louisiana who have intervened in the two Western District of Louisiana actions also oppose transfer.
On the basis of the papers filed and hearing session held, the Panel finds that Section 1407 centralization would not necessarily serve the convenience of the parties and witnesses or further the just and efficient conduct of this litigation. Movants have failed to persuade us that any common questions of fact as opposed to questions of law are sufficiently complex, unresolved and/or numerous to justify Section 1407 transfer in this docket in which some constituent actions have been pending for several years and in which pretrial proceedings have been ongoing in both state and federal courts for thirteen years. We observe that many of the actions are procedurally so far advanced that discovery is completed or nearly completed, and a substantial number of class certification, summary judgment, dismissal, remand, and other motions have been fully briefed and decided or are pending in various courts. We also note that a nationwide class action settlement agreement has been reached with each of the five telecommunications companies named as defendants in the actions before the Panel. That settlement, if ultimately approved, would finally resolve the vast majority of the litigation sought to be transferred. We point out that alternatives to transfer exist that can minimize whatever possibilities there might otherwise be of duplicative discovery, inconsistent pretrial rulings, or both. See, e.g., In re Eli Lilly and Company (Cephalexin Monohydrate) Patent Litigation, 446 F. Supp. 242, 244 (J.P.M.L.1978); see also Manual for Complex Litigation, Third, § 31.14 (1995).
*1379 IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of the actions listed on Schedule A is denied.

SCHEDULE A
Northern District of Alabama
Julius B. Cooper, Jr. v. MCI WorldCom Communications, Inc., et al., C.A. No. 4:01-1664
Central District of California
William Nelson, et al. v. MCI WorldCom Network Services, et al., C.A. No. 2:01-8205
Eastern District of California
Dirk Regan, et al. v. Qwest Communications International, Inc., et al., C.A. No. 2:01-766
Dirk Regan, et al. v. Williams Companies, Inc., et al., C.A. No. 2:01-779
District of Colorado
Orin Loos, et al. v. Level 3 Communications, LLC, et al., C.A. No. 1:01-75
Robert C. Barr, et al. v. Qwest Communications International, Inc., et al., C.A. No. 2:01-748
Southern District of Georgia
James E. Oellerich, et al. v. MCI WorldCom Communications, Inc., et al., C.A. No. 1:01-121
District of Idaho
Dennis Koyle, et al. v. Level 3 Communications, Inc., et al., C.A. No. 1:01-286
Northern District of Illinois
Vincent E. Buchenau, et al. v. Sprint Corp., et al., C.A. No. 1:99-3844
Southern District of Illinois
Harriett Bauer, et al. v. Level 3 Communications, Inc., et al., C.A. No. 3:01-308
Northern District of Indiana
Stanley J. Hynek, et al. v. MCI WorldCom Communications, Inc., et al., C.A. No. 3:00-758
Southern District of Indiana
Rodney Busenbark, et al. v. MCI WorldCom, Inc., et al., C.A. No. 1:98-1245
Jerry L. Ostler, et al. v. Level 3 Communications, Inc., et al., C.A. No. 1:00-718
District of Kansas
Victor O. Browning v. MCI WorldCom Network Services, Inc., et al., C.A. No. 2:01-2230
James B. Mulligan v. MCI WorldCom, Inc., et al., C.A. No. 5:00-4040
Harold Watson, et al. v. Qwest Communications Corp., et al., C.A. No. 5:00-4132
Western District of Louisiana
Randolph McCormick, et al. MCI WorldCom, et al., C.A. No. 6:01-415
Don Alexander, et al v. MCI WorldCom, et al., C.A. No. 6:01-1237
Southern District of Mississippi
Benjamin L. Carrubba, et al. v. WorldCom, Inc., et al., C.A. No. 1:01-282
Western District of Missouri
Cirese Investment Co. v. Qwest Communications Corp., et. al., C.A. No. 4:00-42
Cirese Investment Co. v. MCI WorldCom, Inc., et al., C.A. No. 4:00-50
District of Nebraska
Patricia L. Eggerling, et al. v. Worldcom, et al., C.A. No. 4:00-543
Devon Lewis v. Sprint Communications, LP, et al., C.A. No. 4:00-3278
District of North Dakota
Marlyn E. Nudell, et al. v. Burlington Northern & Santa Fe Co., et al., C.A. No. 1:01-41
*1380 Northern District of Oklahoma
M.A.S. Hallaba v. Worldcom Network Services, Inc., et al., C.A. No. 4:98-895
George Shrier, et al. v. The Williams Companies, Inc., et al., C.A. No. 4:99-636
District of Oregon
Geneva Rebb, et al. v. MCI WorldCom Communications, Inc., et al., C.A. No. 6:00-1568
Bill Zografos, et al. v. Qwest Communications Corp., C.A. No. 6:00-6201
District of South Carolina
Sustainable Forest LLC, et al. v. Qwest Communications International, Inc., et al., C.A. No. 0:01-2935
Tommy L. Frederick, et al. v. MCI WorldCom Communications, Inc., et al., C.A. No. 3:01-802
Eastern District of Texas
Paul D. Drawhorn, et al. v. Qwest Communications International, et al., C.A. No. 1:99-415
NOTES
[*]   Judge Selya took no part in the decision of this matter.
[1]  Four additional Southern District of Illinois actions that were subject to the Section 1407 motion have been dismissed or remanded to state court: John H. Isaacs, et al. v. Sprint Corp., et al., S.D. Illinois, C.A. No. 3:00-155; Ronald W. Poor, et al. v. Sprint Corp., et al., S.D. Illinois, C.A. No. 3:00-299; Tri-County Feed Mill Inc. v. Qwest Communications International, Inc., et al., S.D. Illinois, C.A. No. 3:01-307; and James Becherer, et al. v. Qwest Communications International, Inc., et al., S.D. Illinois, C.A. No. 3:01-689. Accordingly, the question of Section 1407 transfer with respect to these actions is moot at this time.